Citation Nr: 0525759	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  00-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
disability of the dorsal and lumbosacral spine, to include 
degenerative joint disease.

Entitlement to service connection for right knee 
osteoarthritis.

Entitlement to service connection for right foot drop.

Entitlement to service connection for residuals of a fracture 
of the fifth thoracic vertebrae.

Entitlement to a disability rating in excess of 20 percent 
for residuals of a compression fracture of the 7th thoracic 
vertebra.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  He is the recipient of the Purple Heart 
Medal, the Air Medal with three Oak Leaf Clusters, and 
multiple campaign ribbons.

Due to the veteran's age, his appeal was advanced on the 
Board's docket in July 2004.  

By written statements received in July 2004, the veteran 
filed claims for entitlement to special monthly compensation 
based upon a need for aid and attendance and entitlement to a 
total disability rating based upon individual 
unemployability.  These claims are referred to the RO for 
appropriate action.

In March 2005, the Board sought a medical advisory opinion 
from a medical expert who is associated with the Veterans 
Health Administration, as to whether the veteran's severe 
degenerative joint disease with spinal stenosis in the lumbar 
and thoracic spine areas was caused by injuries sustained in 
an airplane crash during service or whether the effects of 
the crash hastened the development of age-related 
degenerative joint disease.  An opinion rendered by an 
orthopedic surgeon was provided in June 2005.  A copy of that 
opinion was provided to the veteran and his representative in 
the same month.  The letter accompanying the opinion informed 
the veteran and his representative that additional evidence 
or argument in response to the opinion could be submitted 
within sixty days.  In response, the veteran submitted 
additional written argument and medical records reflecting 
recent treatment for back pain.  The veteran's representative 
has likewise presented additional written argument in support 
of the veteran's appeal along with a waiver of RO review of 
the newly received medical records.  The veteran submitted 
further medical records in September 2005 and again his 
representative presented additional written argument on his 
behalf along with a waiver of RO review of the newly received 
medical records.  Thus, the Board will proceed with its 
review of the appeal without further delay.


FINDINGS OF FACT

1.  In a February 1980 decision, the Board denied service 
connection for degenerative joint disease of the dorsal 
(thoracic) and lumbosacral spine.  

2.  Newly-submitted evidence bears directly on the question 
at issue.

3.  The veteran's currently-shown disabilities of the 
thoracic (dorsal) and lumbosacral spine were not caused by 
any incident during service, were not present during service 
or for many years thereafter, and the weight of the medical 
evidence shows that these disabilities are not of service 
origin.

4.  There is no evidence of disability involving the right 
knee, the right foot, or the fifth thoracic vertebra during 
service or for many years thereafter, and the weight of the 
medical evidence attributes these disabilities to nonservice-
related causes.

5.  Neither the older nor the newer rating criteria 
pertaining to the spine are more favorable to the evaluation 
of the veteran's service-connected residuals of a compression 
fracture.  

6.  A 20 percent disability rating is the highest rating 
assignable under the older regulatory criteria for the 
veteran's service-connected residuals of a compression 
fracture absent spinal cord involvement.

7.  In the absence of a showing of limitation of flexion of 
the thoracolumbar spine to 30 degrees or less which is due to 
service-connected disability, the newer rating criteria do 
not provide a disability rating greater than 20 percent.  Any 
additional limitation of motion and functional loss are shown 
by the medical evidence to result from nonservice-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The February 1980 decision of the Board denying service 
connection for degenerative joint disease of the dorsal and 
lumbosacral spine is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).

2.  New and material evidence to reopen the claim of service 
connection for degenerative joint disease of the dorsal and 
lumbosacral spine has been submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

3.  Service connection is not warranted for disability of the 
thoracic (dorsal) or lumbosacral spine, to include 
degenerative joint disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002) ; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Service connection is not warranted for right knee 
osteoarthritis, right foot drop, or residuals of a fracture 
of the fifth thoracic vertebrae.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

5.  Under the rating criteria in effect prior to September 
26, 2003, a disability rating in excess of 20 percent is not 
warranted for the residuals of a fracture of the 7th thoracic 
vertebra.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5291 (2003).  

6.  Under the rating criteria in effect from September 26, 
2003, to the present, a disability rating in excess of 20 
percent is not warranted for the residuals of a fracture of 
the 7th thoracic vertebra.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5235 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for residuals of contusion to the back and 
ribs, resulting from a crash-landing of an airplane in which 
the veteran was the bombadier, was granted following the 
veteran's discharge from service in a July 1946 rating 
decision.  A noncompensable disability rating was assigned at 
that time and has been in effect ever since.  In a September 
1998 rating decision, service connection for a compression 
fracture of the seventh thoracic vertebra was granted based 
upon a medical opinion to the effect that the compression 
fracture was likely a residual of the inservice airplane 
crash-landing.  A 20 percent disability rating was assigned 
at that time, effective as of July 1998, the date the 
veteran's claim was received.  The veteran is claiming that 
service connection should be granted for the rest of his very 
significant spinal pathology, including degenerative joint 
disease with spinal stenosis in the lumbar and thoracic 
spine.  He is claiming that service connection should be 
granted for right knee osteoarthritis, right foot drop, and 
residuals of a fracture of the fifth thoracic vertebra.  He 
has also challenged the 20 percent disability rating assigned 
to the residuals of the compression fracture, asserting that 
a higher disability rating should be assigned to properly 
reflect the impairment resulting from the compression 
fracture. 



VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

A claimant must be informed of the evidence necessary to 
substantiate a claim, and of the claimant's and VA's 
respective obligations in identifying and obtaining different 
types of evidence, and be requested to submit any evidence in 
the claimant's possession that pertains to the claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Ideally, this 
notification will occur prior to a decision on the claim at 
issue.  In this case, however, the initial rating decision, 
which the veteran has appealed, was issued in September 1998, 
prior to the enactment of the VCAA.  However, the file shows 
that by RO correspondence dated in June 2003, prior to the 
most recent adjudication of the instant appeal in the 
February 2004 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to support his 
claims, and notified the veteran of his responsibility to 
identify evidence that might substantiate the claims.  
Further information concerning the evidence necessary to 
substantiate his claims, the pertinent law and regulations, 
and the reasons his claims were denied were provided in the 
statement of the case dated in January 2000, as well as in 
supplemental statements of the case dated in December 2001, 
May 2003, and February 2004.  During the July 2004 hearing on 
appeal, the notification requirements of the VCAA were 
discussed, and the veteran executed a waiver at that time as 
to "any defect in the provision, content, or timing of the 
notice required" by the VCAA.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All potentially relevant evidence 
identified by the appellant has been received, including VA 
and private medical records.  He appeared at a hearing before 
the undersigned Veterans Law Judge in July 2004, and a VA 
medical examination by a Board-certified orthopedic surgeon 
was obtained in November 2003.  As outlined above, a medical 
opinion based upon a complete review of the veteran's medical 
records contained in his claims file was obtained in June 
2005.

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

New and material to reopen--Service Connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Where a final Board decision exists on a given claim, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered by 
the Board.  38 U.S.C.A. § 7104(b).  The exception is that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Therefore, once a Board 
decision becomes final under § 7104(b), "the Board does not 
have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The provisions of 38 C.F.R. § 3.156(a) (2001), define "new 
and material evidence" as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  In addition new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  Hodge at 1363.  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Secretary of VA amended 38 C.F.R. § 3.156(a) on August 
29, 2001, redefining what constitutes new and material 
evidence in order to reopen a final decision.  See 38 C.F.R. 
§ 3.156(a) (2004).  These changes are prospective, however, 
and only apply to claims filed on or after August 29, 2001.  
Therefore, these changes do not apply to the present case.

The Federal Circuit Court of Appeals has held that the 
provisions of 38 U.S.C.A. § 5108 dictate that the Board does 
not have jurisdiction to consider a claim that it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the VA regional office (RO) may have determined 
in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, for purposes of appellate 
review, the issue has been phrased as reflected on the title 
page of this decision, and the Board will proceed to review 
whether the veteran has submitted new and material evidence 
to reopen the claim for entitlement to service connection for 
a disability of the thoracic (dorsal) and lumbosacral spine.

Analysis-New and Material

Service connection for degenerative joint disease of the 
dorsal and lumbosacral spine was denied in a February 1980 
decision of the Board.  This decision is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

Review of the February 1980 Board decision reveals that the 
denial was premised upon the Board's review of the medical 
evidence including the veteran's service medical records, 
post-service VA examination reports, and post-service private 
medical treatment reports, to include a physician's opinion 
that there was a "possible relationship" between the injury 
in service and the arthritis shown at that time.  This 
evidence showed that although the veteran had complained of 
back pain ever since his active service, he had not developed 
any arthritis or degenerative joint pathology until many 
years following service, in 1977.  In other words, no nexus 
between the degenerative joint disease initially diagnosed in 
1977 and the crash in service or any other event in service 
was shown.  The Board also rejected the veteran's argument 
that his arthritis was secondary to service connected 
residuals of contusions to the back and ribs.  

Therefore, for any evidence submitted subsequent to the 
February 1980 Board decision, it must be new, i.e., not 
previously submitted and considered by the Board; and 
material, meaning it must bear directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection.  38 C.F.R. § 3.156(a) 
(2001).  To bear directly and substantially upon the specific 
matter under consideration, such new evidence would have to 
demonstrate a nexus between the currently-shown degenerative 
joint disease and service, either as directly caused by the 
crash in service or any other event in service or as 
secondary to the service-connected contusion residuals.

After the 1980 Board denial, the veteran attempted to reopen 
his claim for service connection in 1998.  He has submitted a 
large volume of evidence generated subsequent to 1980, which 
was not previously submitted or considered by the Board, 
including medical reports reflecting his current diagnoses 
and the treatment he currently receives.  Careful review of 
this medical evidence reveals that the great majority 
reflects recent complaints and treatment, consisting of 
descriptions of the veteran's symptoms and physical 
limitations, as well as the treatment provided.  None of the 
private medical doctors have attributed the veteran's current 
degenerative joint disease/arthritis of his spine to the 
airplane crash in service, although most records contain the 
history of the crash, as reported by the veteran.  

The report of an August 1998 VA examination conducted by an 
orthopedic surgeon contains the opinion that the fracture of 
the 7th thoracic vertebra is related to the airplane crash.  
This opinion was the basis of the grant of service connection 
for the fracture residuals.  However, in the same report the 
physician also opined that the veteran suffered from 
degenerative arthritis of the lumbar spine related to the 
normal aging process, rather than to any inservice event.  

Another VA examination was performed in November 2003, by an 
orthopedic surgeon.  Following the examination and records 
review, the surgeon concluded that the veteran's back 
problems were caused by the aging process or an osteoporosis 
condition.  

A private medical report dated in October 2004 shows that the 
veteran was seen for a consultation for back pain.  It was 
reported that the veteran had a long history of low back pain 
dating back to his injury in service in 1944.  It was also 
noted that he was found to have compression fractures 
"apparently at T7 and L1," and that he had mild-to-moderate 
back pain since that time, which had increased in the past 10 
years.  The assessments were spinal stenosis, lumbar, lumbar 
spine pain, and lumbar radiculopathy.

In support of his attempt to reopen the previously-denied 
claim, the veteran has also submitted very articulate written 
arguments setting forth his belief that his back problems 
stem from the airplane crash in service and that because of 
his service to his country, he is due compensation for his 
now-debilitating physical disabilities.  He, along with his 
wife and daughter, presented sworn testimony during a July 
2004 hearing before the undersigned Veterans Law Judge.  The 
veteran testified that his back had bothered him ever since 
the airplane crash in service; his wife corroborated this 
testimony.  All parties testified eloquently as to the extent 
of the veteran's pain and debilitation and their sincere 
belief that the VA had treated him poorly in denying his 
claim.  They believe that, but for the airplane crash in 
service, his quality of life would currently be much better.  
The veteran also testified that he felt the physician 
performed only a cursory examination in November 2003 and did 
not spend enough time with him to form an adequate opinion as 
to the etiology of his back problems.

Private medical records reflect that the veteran was seen for 
treatment of back pain in January 2005.  No mention of the 
veteran's military service was noted.

As noted above, in part to address the veteran's concerns 
regarding the adequacy of the November 2003 examination, in 
March 2005, the Board sought a medical advisory opinion from 
a medical expert who is associated with the Veterans Health 
Administration, as to whether the veteran's severe 
degenerative joint disease with spinal stenosis in the lumbar 
and thoracic spine areas was caused by the airplane crash he 
sustained during service or whether the effects of the crash 
hastened the development of age-related degenerative joint 
disease.  The veteran's entire claims file was provided, so 
that the physician was able to review the medical records 
proximate to service as well as recent reports of treatment.  
An opinion rendered by an orthopedic surgeon was provided in 
June 2005.  The surgeon identified twelve distinct orthopedic 
disabilities from which the veteran currently suffers, 
including multilevel degenerative disc disease, lumbar 
spondylosis, lumbar degenerative scoliosis, and lumbar spinal 
stenosis.  Based upon his review of the veteran's medical 
records, he rendered the following opinion:

Based on the available medical record for my 
review, the likelihood that any of the current 
veteran's identified chronic spinal pathologies 
are the direct result of any inservice incident, 
including injuries sustained in an airplane crash 
is unlikely, in my opinion.  [emphasis in 
original]  

The likelihood that any current age-related spinal 
entity has been chronically worsened to an 
identifiable degree by any inservice incident, 
including injuries sustained in an airplane crash, 
is unlikely.  

All of the veteran's complaints are related to 
age-related spine and degenerative and metabolic 
bone conditions.  Based on the available record 
for my review, he did not sustain any bony 
injuries on his plane crash.  He had normal X-rays 
in 1977.  He was able to get back to fly very soon 
after this initial injury which will be very 
unlikely, if in fact, there was a significant 
spinal injury and/or fracture.  

His fractures at T7 and L1 are most likely 
secondary to osteoporosis.  He had bony edema 
shown in an MRI done in 1998.  His low back pain 
is most likely related to degenerative conditions 
that include multilevel degenerative disc disease, 
lumbar spinal stenosis (severe) and 
scoliosis/lateral listhesis.  His foot drop is 
secondary to peroneal nerve palsy influenced most 
likely by his underlying diabetic condition.  This 
could also be a double-crash caused by severe 
stenosis as well.  These are all conditions that 
occur in elderly people and are not connected, in 
my opinion, to inservice activities or events.

The veteran underwent operative decompression, L2 to S1 in 
July 2005, as shown by copies of private medical records.  It 
was reported that the veteran had a history of back pain ever 
since his aircraft accident in service and that he had 
sustained compression fractures in that accident.  

Initially the Board notes that all the evidence added to the 
record since the February 1980 Board decision is new, in that 
it had not been reviewed by the Board in 1980.  Thus the 
first prong of the "new and material" test has been met.  
The Board is of the opinion that the medical opinions 
summarized above constitute material evidence because they 
address the crux of the issue, whether there is a nexus 
between the inservice airplane crash and the currently shown 
degenerative joint disease.  It is this point upon which the 
1980 Board denial rested.  As the newly-submitted and newly-
obtained medical nexus opinions bear directly and 
substantially upon the specific matter under consideration, 
are not cumulative or redundant, and which by themselves or 
in connection with evidence previously assembled is so 
significant that they must be considered in order to fairly 
decide the merits of the claim for service connection, the 
Board deems that the second prong of the test has been met as 
well.  The veteran's claim is thus reopened, to be considered 
on a de novo basis, including review of all the evidence of 
record.

The Board may proceed immediately with a de novo review of 
the evidence of record without prejudice to the veteran's 
appeal, because the RO has already considered and discussed 
the merits of the claim in Supplemental Statements of the 
Case furnished to the veteran.  Furthermore, the veteran 
himself and his representative have already presented 
argument and testimony germane to the issue of entitlement to 
service connection on the merits.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Analysis-Service connection

The veteran contends that his disability of the spine, to 
include degenerative joint disease, was either directly 
caused by the trauma involved during the airplane crash in 
service or that his arthritis is secondary to service 
connected residuals of contusions to the back and ribs.  

In sum, the medical evidence of record reflects that while 
the veteran has consistently complained of pain in his back 
since his discharge from service, mild degenerative joint 
disease of the spine was initially diagnosed in 1977, thirty 
years after his discharge from service.  According to the 
report of the general medical examination conducted in 
conjunction with his discharge from service, his physique, 
bones, joints, and chest X-ray study were all deemed to have 
been normal at that time.  As no disability involving the 
spine was shown during service or within one year subsequent 
to service, service connection on a direct or a presumptive 
basis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  Such incurrence is often established 
by an informed medical opinion that draws a medical nexus 
between service and the current disability.  In this case, 
the evidence of record contains one favorable medical 
opinion.  An April 1978 opinion rendered by a private 
physician reads as follows:  "I feel that the back injury 
sustained by [the veteran] while he was in the service is 
possibly related to his present condition which is 
progressive arthritis of the lumbosacral area."  As set 
forth above, the record contains multiple unfavorable medical 
opinions, in which the veteran's current degenerative joint 
disease is attributed to aging and other natural causes.  

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In this case, after thorough review of the evidence of 
record, the Board chooses to assign less probative weight to 
the 1978 medical opinion.  The opinion itself is expressed in 
less than certain terms-"possibly related"-rather than 
the unqualified terms in which the unfavorable opinions are 
couched.  Furthermore, the 1978 physician does not provide a 
basis or explanation for his opinion, whereas the other 
opinions are based upon review of the veteran's medical 
records, to include the records reflecting the inservice 
airplane crash.  

Similarly, the private medical records from 2004 and 2005, 
which contain a history of back pain since the inservice 
crash landing, are afforded little probative value in 
establishing the etiology of the veteran's current back 
pathology.  The notations are based solely on history 
provided by the veteran and do not necessarily establish that 
a chronic back disability, other than that for which service 
connection is in effect, was present at the time reported or 
is otherwise attributable to the inservice incident.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value.)  

The Board places great probative weight upon the recently 
obtained June 2005 medical opinion based upon review of the 
veteran's records by an orthopedic surgeon.  In this opinion, 
the surgeon explained that the veteran's spinal pathology is 
not related to the airplane crash in service, but rather to 
age-related disease processes hand that these disabilities 
that are not of service origin were not chronically worsened 
to any identifiable degree by the effects of the crash.  The 
opinion was informed by the records review and the orthopedic 
surgeon's particular expertise.  Furthermore, the complete 
rationale for his conclusions, as set forth above, was 
included in the opinion.

The preponderance of the medical evidence is against the 
veteran's claim for service connection for additional 
disability of the thoracic and lumbosacral spine, to include 
degenerative joint disease.  The medical opinions of record 
are decidedly unfavorable to the veteran's claim and 
attribute his current back disabilities to the aging process 
rather than to the effects of the airplane crash during 
service.  

The Board is cognizant of the veteran's sincerely expressed 
belief that his back problems and degenerative joint 
pathology are related to the inservice airplane crash.  His 
written contentions as well as his hearing testimony clearly 
show the effect his disability has upon his life and daily 
functioning.  However, since the veteran is not a medical 
expert, he is not competent in a legal sense to express an 
authoritative opinion regarding the nature and etiology of 
the back pain he has suffered progressively since service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise his 
wife and daughter are not shown to have medical expertise.  
Thus, his assertions and testimony and their testimony cannot 
serve as a basis for establishing a nexus between his 
currently shown disability and service.

In short, the Board concludes that the preponderance of the 
evidence is against a claim for service connection for an 
additional disability of the spine.  The Board is cognizant 
of the sincerity of the veteran's beliefs as to the onset of 
his back disability and appreciates the great service that he 
rendered his country during World War II.  We have taken a 
close look as to whether application of the "benefit of the 
doubt rule" is for application in this appeal.  However, the 
weight of the evidence, particularly with consideration of 
the expert medical opinion, preponderates against the claim.  
Accordingly, there is no reasonable doubt that the veteran's 
back disabilities were present in or within one year after 
service or may be causally related to service (other than 
that for which service-connection is currently in effect), 
the Board finds that the there is no doubt that could be 
resolve din the veteran's favor.  See Russo, supra; 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


Service connection--right knee osteoarthritis, right foot 
drop,
residuals of a fracture of the fifth thoracic vertebrae.

Review of the veteran's service medical records reveals no 
complaints or treatment involving his right knee, right foot, 
or any involvement in or near the fifth thoracic vertebrae.  
According to the report of the general medical examination 
conducted in conjunction with his discharge from service, his 
physique, bones, joints, and chest X-ray study were all 
deemed to have been normal at that time.  There is no 
evidence of any complaints involving these areas within one 
year of his discharge either.  

In the absence of evidence showing the presence of these 
disabilities either during service or within one year 
following service, service connection on a direct basis is 
not warranted for any of these three disabilities.  Service 
connection on a presumptive basis is not warranted for the 
chronic diseases of osteoarthritis, or the foot drop, as an 
organic disease of the nervous system.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  Review of the medical evidence, 
including the medical examination reports and the VA medical 
opinion obtained by the Board in June 2005, reflects that 
both the right knee osteoarthritis and the fracture of the 
fifth thoracic vertebra are the result of the aging process; 
degenerative joint processes and osteoporosis.  The right 
foot drop has been medically identified as resulting from 
diabetic neuropathy.  In particular, we note the report of 
the orthopedic surgeon who reviewed the veteran's records in 
June 2005.  In the report, he pointed to an X-ray report 
dated in 1977, which did not show any vertebral fractures.  
He also noted that the right knee problems and the right foot 
drop were initially diagnosed many years after service.  

Although the veteran's contentions in this regard are 
sincere, as he is not a medical expert, he is not competent 
in a legal sense to express an authoritative opinion 
regarding the etiology of these disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Based upon this evidence, the Board concludes that service 
connection for disability involving the right knee, right 
foot, or residuals of a fifth thoracic vertebra fracture is 
not warranted.  The preponderance of the evidence is against 
the veteran's claims for service connection and these claims 
must be denied. 

Increased Rating

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating impairment resulting from diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its February 2004 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without prejudice to the veteran.  Bernard v. Brown  4 Vet. 
App. 384, 392-94 (1993).  

Under the previous version of the rating criteria, effective 
until September 25, 2003, Diagnostic Code 5285 provided a 100 
percent disability rating when residuals of a vertebral 
fracture included spinal cord involvement, required the 
veteran to be bedridden, or required long leg braces.  A 60 
percent disability rating was provided for a vertebral 
fracture without spinal cord involvement, but when abnormal 
mobility required use of a neck brace.  Other cases were to 
be rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Review of the rating decisions issued in September 
1998 and October 1998 reveal that the RO in fact assigned a 
10 percent rating to reflect severe limitation of motion of 
the thoracic spine (reference Diagnostic Code 5291) and added 
10 percent on account of the deformity of the vertebral body, 
for a total of 20 percent assigned under Diagnostic Code 
5285.

The current version of the rating criteria, effective as of 
September 26, 2003, renumbered the Diagnostic Codes so that 
residuals of vertebral fracture or dislocation is now given 
the label of Diagnostic Code 5235.  Residuals of a vertebral 
fracture are now rated under the general rating formula for 
diseases and injuries of the spine.  The applicable portion 
of this general formula provides a 20 percent disability 
rating for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  With regard to the thoracolumbar spine, a 40 
percent disability rating will be assigned in the case of 
favorable flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating will be assigned upon 
a showing of unfavorable ankylosis of the entire 
thoracolumbar spine.  A series of explanatory notes advises 
the adjudicator to evaluate associated objective neurologic 
abnormalities separately, under an appropriate diagnostic 
code, and to refer to an illustration depicting normal and 
abnormal range of spine motion, among other instructions.  
38 C.F.R. § 4.71a (2004).

Analysis

As noted above, service connection for residuals of a 
compression fracture of the 7th thoracic vertebra was granted 
in a September 1998 rating decision.  Because the veteran has 
perfected an appeal as to the assignment of the initial 
rating for the fracture residuals following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Review of the veteran's VA medical records and private 
physician treatment records between 1998 and the present 
reveals that the veteran has significant pain in his back for 
which he takes pain medication.  The records are replete with 
his complaints that the pain medication does not work very 
well, however.  

The report of a February 1999 VA examination reflects that 
the veteran used the aid of a walker to ambulate.  Upon 
examination, the lumbar spine was stiff and straight, with 
normal lumbar lordosis not present.  He was able to flex the 
lumbar spine and hips until the fingers came to about 4 
inches above the patella.  Lumbar flexion with the goniometer 
was measured at 5 degrees.  Magnetic resonance imaging 
studies performed in 1998 were reviewed in conjunction with 
the examination and interpreted as showing a severe 
compression fracture of T7 with damage to the disc space but 
no evidence of spinal cord compression.  The examiner noted 
that the veteran had severe neurological problems including 
poor balance, but that these problems were due to the 
veteran's diabetes rather than to his spine disabilities.

X-ray studies in November 2001 were interpreted as showing 
degenerative scoliosis and multisegmental degenerative disc 
disease, but no spondylolisthesis.  A magnetic resonance 
imaging study conducted in November 2001 showed severe disc 
degeneration and spinal stenosis throughout the lumbar and 
thoracic spine.  He underwent an epidural block with 
excellent results, including relief from pain, in December 
2001.  

During the clinical examination conducted by the orthopedic 
surgeon in November 2003, the veteran had poor balance and 
thus range of motion testing was limited.  He was able to 
bend forward and reach his mid legs with his fingertips, 
however.  The Board accords significant evidentiary weight to 
this examination report.  The report correlates with the 
outpatient treatment reports reflecting the veteran's 
condition between 1998 and the present.  Furthermore, the 
examiner was a specialist in orthopedic surgery and thus his 
expert description of the veteran's physical condition must 
be given great probative weight in this increased rating 
analysis.

Review of the recently submitted medical records reflects 
that the veteran underwent several epidural steroid 
injections in 2004, with only temporary relief from his pain.  
In December 2004, he underwent radiofrequency denervation, 
affecting the nerves surrounding the facet joints from L1 
through S1.  He apparently had good results from this 
procedure, and his treating physician was planning to repeat 
the denervation later in 2005.  

As set forth above, the orthopedic surgeon who reviewed the 
veteran's medical records in June 2005, at the Board's 
request, concluded that all of the veteran's spine pathology 
is due to aging and age-related disease processes, rather 
than to the injuries sustained in the aircraft crash or any 
other incident in service.  This conclusion certainly does 
not support the assignment of a higher disability rating for 
that portion of his overall spinal pathology that has been 
service-connected.  Rather, it lends support to the 
proposition that the veteran's limitation of lumbar spine 
motion and pain is not due to service-connected disability 
but to other nonservice-connected causes.  

In reviewing the veteran's claim, we must first look to the 
older regulatory rating criteria for the appropriate 
disability rating between July 1998 and September 2003.  
Diagnostic Code 5291 sets forth criteria for rating 
limitation of motion of the dorsal spine.  A 10 percent 
disability rating is the maximum rating provided for severe 
limitation of dorsal spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003).  As explained above, the RO 
assigned a 20 percent disability rating under Diagnostic Code 
5285 by adding the 10 percent for severe limitation of dorsal 
spine motion from Diagnostic Code 5291 to an additional 10 
percent for deformity of the 7th thoracic (or dorsal) 
vertebral body, following the guidance set forth in 
Diagnostic Code 5285.  This is the highest possible rating 
assignable absent spinal cord involvement under the older 
regulatory criteria.  As the veteran is already in receipt of 
the highest possible rating assignable under the older 
regulatory criteria, the preponderance of the evidence is 
against the assignment of a higher rating utilizing the older 
criteria.

As the newer rating criteria became effective September 26, 
2003, we next turn to these criteria.  Because the veteran's 
compression fracture of the 7th thoracic vertebra has not 
resulted in ankylosis of that segment of the spine, the 
highest possible rating available under these criteria would 
be a 40 percent rating in the case of favorable flexion of 
the thoracolumbar spine 30 degrees or less.  In this case, 
the veteran has some limited motion, but not to this extent.  
During the November 2003 VA examination, he was able to flex 
forward to reach his mid legs with his fingertips.  
Furthermore, in his June 2005 opinion, the orthopedic surgeon 
specifically attributed the veteran's limitation of motion to 
nonservice-connected causes.  This opinion is given 
significant weight given the extent of his nonservice-
connected degenerative joint disease and spinal stenosis.  
Therefore it is concluded that the limitation of motion in 
the thoracolumbar spine is largely attributable to 
nonservice-connected disability, rather than the residuals of 
the service-connected compression fracture.  The June 2005 
and the February 1999 medical opinions both identified 
diabetes as the primary cause of the veteran's neurological 
impairment.  In any event, the medical evidence does not 
demonstrate that the veteran's service-connected residuals of 
a vertebral fracture have resulted in neurological impairment 
and therefore a separate disability rating for neurological 
impairment is not warranted.  Thus, given the facts of his 
case, the highest rating available to the veteran under the 
newer rating criteria is the currently assigned 20 percent 
disability rating.  The preponderance of the evidence is thus 
against the assignment of a higher rating for the time period 
subsequent to September 2003, as well.

The Board is aware that 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  In this case, relying on the June 
2005 medical opinion, the pathology resulting in functional 
loss due to pain and weakness is the result of nonservice-
connected disabilities and not to the service-connected 
vertebral fracture.  Hence, it is inappropriate to assign any 
additional compensation on this basis.  

The preponderance of the evidence is therefore against the 
veteran's claim for an increased disability rating and the 
benefit sought must be denied.
ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for a disability of the 
thoracic and lumbosacral spine, to include degenerative joint 
disease, is reopened. 

Service connection for a disability of the thoracic and 
lumbosacral spine, to include degenerative joint disease, is 
denied.

Service connection for right knee osteoarthritis is denied.

Service connection for right foot drop is denied.

Service connection for residuals of a fracture of the fifth 
thoracic vertebrae is denied.

A disability rating in excess of 20 percent for residuals of 
a compression fracture of the 7th thoracic vertebra is 
denied.




	                     
______________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


